LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Financial Statements For the three months ended June 30, 2010 (Unaudited) Index Page Balance Sheets 3 Statements of Operations and Comprehensive Loss 4 Statements of Shareholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7to 24 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management and approved by the Board of Directors of the Company and have not been reviewed by the Company’s independent auditor. 2 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Balance Sheet In Canadian Dollars (Unaudited) June 30, March 31, (Audited) ASSETS Current Cash $ $ Accounts receivable and prepaid expenses Investments (Note 5) Total Current Assets Due from related party (Note 11) Reclamation deposits (Note 6) Mineral properties (Note7) Equipment (Note 9) Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Total Current Liabilities SHAREHOLDERS’ EQUITY Capital stock (Note 10) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ Nature of Operations and Going Concern (Note 1) Commitments (Note 13) Subsequent Events (Note 14) Approved on behalf of the Board: “Louis Wolfin” …Director Louis Wolfin “Ron Tremblay” …Director Ron Tremblay The accompanying notes are an integral part of these interim financial statements 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Interim Statements of Operations and Comprehensive Loss In Canadian Dollars (Unaudited) Three months ended June 30, 2010 June 30, 2009 Expenses Consulting and management fees $ $ Listing and filing fees General exploration Office, occupancy and miscellaneous Professional fees Salaries and benefits Shareholder relations and promotion Stock-based compensation (Note 10(d)) Travel Loss Before Other Items ) ) Other Items Interest income 9 Foreign exchange gain Net Loss for Period ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments (Note 5) ) Total Comprehensive Loss for Period $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these interim financial statements. 4 LEVON RESOURCES LTD. (an Exploration Stage Company) Interim Statement of Shareholders’ Equity in Canadian Dollars (Unaudited) Number of Common Shares Capital Stock Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, March 31, 2009 $ $ $ ) $ ) $ Common shares issued for cash: Private placement - - Share issuance costs ) - - - ) Exercise of stock options - - - Exercise of warrants - - - Non-cash share issuance costs ) - - - Fair value of warrants and stock options exercised - ) - - - Stock-based compensation - Net loss for year - - - ) - ) Unrealized loss on available for sale securities - Balance, March 31, 2010 $ $ $ ) $ ) $ Common shares issued for cash: Exercise of warrants - - - Stock-based compensation - Fair value of warrants exercised - ) - - - Net loss for period - - - ) - ) Unrealized loss on available for sale securities - ) ) Balance, June 30, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of these interim financial statements. 5 LEVON RESOURCES LTD. (an Exploration Stage Company) Interim Statements of Cash Flows in Canadian Dollars (Unaudited) Three months ended June 30, 2010 June 30, 2009 Operating Activities Net loss $ ) $ ) Items not involving cash: Amortization Stock-based compensation Changes in non-cash working capital items: Accounts receivable and prepaid expenses ) Accounts payable and accrued liabilities Due from (to) related parties ) Cash Used in Operating Activities ) Investing Activities Mineral properties exploration expenditures incurred ) ) Purchase of equipment ) - Cash Used in Investing Activities ) ) Financing Activity Issue of capital stock for cash, net of issuance costs - Cash Provided by Financing Activity - Outflow of Cash ) ) Cash, Beginning of Period Cash, End of Period $ $ The accompanying notes are an integral part of these interim financial statements. 6 LEVON RESOURCES LTD. (an Exploration Stage Company) Notes to Financial Statements in Canadian Dollars For the three months ended June 30, 2010 and 2009 1.NATURE OF OPERATIONS AND GOING CONCERN Levon Resources Ltd. (the “Company”) was incorporated under the laws of British Columbia on April 9, 1965.The Company is an exploration stage public company whose principal business activities are the exploration for and development of natural mineral properties. There have been no significant revenues generated from these activities to date. These financial statements are prepared on a going concern basis, which contemplates that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. Accordingly, these financial statements do not give effect to any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern. The business of mining and exploring for minerals involves a high degree of risk and there can be no assurance that current exploration programs will result in profitable mining operations. The recoverability of the carrying value of mineral properties and the Company's ability to continue as a going concern is dependent upon the preservation of its interest in the underlying properties, the discovery of economically recoverable reserves, the achievement of profitable operations, or the ability of the Company to raise alternative financing. At June 30, 2010, the Company had working capital of $658,146 (March 31, 2010 - $1,864,226) and a deficit of $22,803,899 (March 31, 2010 - $22,532,237). Management of the Company believes that it has sufficient funds to meet its liabilities for the ensuing year as they fall due, and to fund cash payments for administration, ongoing commitments and current planned exploration programs. 2.SIGNIFICANT ACCOUNTING POLICIES (a) Basis of presentation These unaudited interim financial statements are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) with respect to the preparation of interim financial statements. Accordingly, they do not include all of the information and disclosures required by GAAP for annual financial statements. The accounting policies are the same for the interim financial statements as those described in the audited annual financial statements and the notes thereto for the year ended March 31, 2010, except as described in Note 2 (b). (b) Future accounting changes (i) International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board announced that January 1, 2011 is the changeover date for publicly-listed companies to use IFRS, replacing Canada's own GAAP. The IFRS standards will be effective for the Company for interim and fiscal period reporting commencing April 1, 2011. The effective date will require the restatement for comparative purposes of amounts reported by the Company for the interim periods and for the year ended March 31, 2011 and earlier where applicable. The Company is currently in the planning stages to identify the impact of adopting IFRS on its financial statements; at this time, the impact of the transition to IFRS cannot be reasonably estimated. 7 LEVON RESOURCES LTD. (an Exploration Stage Company) Notes to Financial Statements in Canadian Dollars For the three months ended June 30, 2010 and 2009 2.SIGNIFICANT ACCOUNTING POLICIES (Continued) (b) Future accounting changes (Continued) (ii) Business Combinations (Section 1582); Consolidated Financial Statements (Section 1601); Non-Controlling Interests (Section 1602) These new standards are based on IFRS 3, “Business Combinations”, and replace the existing guidance on business combinations and consolidated financial statements. These new standards require most assets acquired and liabilities assumed, including contingent liabilities, to be measured at fair value and all acquisition costs to be expensed, and also require non-controlling interests to be recognized as a separate component of equity and net earnings to be calculated without a deduction for non-controlling interests. The objective of these new standards is to harmonize Canadian accounting for business combinations with the International and United States accounting standards. The new standards are to be applied prospectively to business combinations on or after April 1, 2011, with earlier application permitted. 3.RISK MANAGEMENT AND FINANCIAL INSTRUMENTS The Company’s financial instruments consist of cash, investments, accounts payable and accrued liabilities, and amounts due to/from related parties. Cash is classified as held-for-trading; investments are classified as available-for-sale; accounts receivable and due from related party are classified as loans and receivable; and accounts payable and accrued liabilities and due to related parties are classified as other financial liabilities. The carrying value of financial assets by category at June 30, 2010 is as follows: June 30, 2010 Financial Assets Available- for-sale Held-for- trading Loans and receivables Cash $
